DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (Pub. No. US 20120099793).
Regarding claims 1, 18, and 20 Kumar teaches performing feature extraction on each shot/video in a shot sequence of a video stream to be processed, to obtain an image feature of the shot, the shot comprising at least one frame of video image [Abstract, fig. 2, step 208, Para. 49 “the quality score for a video frame is determined by analyzing the video frame to determine one or more quality attributes. Examples of determining quality attributes would include detecting the presence of one or more faces in the video frame, estimating a noise level for the video frame, or estimating a sharpness level for the video frame”]; obtaining a global feature of the shot according to all image features of the shot [Abstract, fig. 45, and 58]; determining a weight (summary set) of the shot according to the image feature of the shot and global feature [Abstract, Para. 45, 58, fig. 2 and related description “A get summary set of video frames step 212 uses the basis function set 211 and the global feature vector 207 to determine a summary set of video frames 213.”]; and obtaining a video summary of the video stream to be processed based on the weight of the shot and global feature [Abstract, Para. 45, 58, fig. 2 and related description].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-9, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Pub. No. US 20120099793) in view of GU et al. (Pub. No. US 20200074243).
Regarding claims 2 and 19, Kumar doesn’t explicitly teach the claim limitation. 
However, GU processing the all image features of the shot based on a memory neural network to obtain the global feature of the shot [Para 84 and 86].  
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Kumar the ability to use memory neural network to extract global feature as taught by GU since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 3, Kumar in view of Gu teaches all claim limitation as stated above. Furthermore, Gu teaches mapping the all image features of the shot to each of a first embedding matrix and a second embedding matrix to obtain a respective one of an input memory and an output memory; and obtaining the global feature of the shot according to the image feature of the shot, the input memory, and the output memory [Para. 75-79, fig. 5 and related description].
Regarding claim 4, Kumar in view of Gu teaches all claim limitation as stated above. Furthermore, Gu teaches mapping the image feature of the shot to a third embedding matrix to obtain a feature 31vector of the shot; performing an inner product operation of the feature vector and the input memory to obtain a weight vector of the shot [Para. 75-79, fig. 5 and related description]; and performing a weighted overlay operation of the weight vector and the output memory to obtain a global vector, and using the global vector as the global feature [Para. 75-79, fig. 5 and related description].  
Regarding claim 6, Kumar in view of Gu teaches all claim limitation as stated above. Furthermore, Gu teaches wherein the processing the all image features of the shot based on a memory neural network to obtain the global feature of the shot comprises: processing the all image features of the shot based on the memory neural network to obtain at least two global features of the shot [Para. 75-79, fig. 5 and related description].  
Regarding claim 7, Kumar in view of Gu teaches all claim limitation as stated above. Furthermore, Gu teaches mapping the all image features of the shot to each of at least two embedding matrix groups to obtain a respective one of at least two memory groups, each of the at least two embedding matrix groups comprising two embedding matrices, and each of the at least two memory groups comprising an input memory and an output memory; and obtaining the at least two global features of the shot according to the at least two memory groups and the image feature of the shot [fig. 4-6 and related description].  
Regarding claim 8, Kumar in view of Gu teaches all claim limitation as stated above. Furthermore, Gu teaches wherein the obtaining the at least two global features of the shot according to the at least two memory groups and the image feature of the shot 32comprises: mapping the image feature of the shot to a third embedding matrix to obtain a feature vector of the shot [fig. 3-6 and related description]; performing an inner product operation of the feature vector and at least two input memories to obtain at least two weight vectors of the shot [fig. 3-6 and related description]; and performing a weighted overlay operation of the at least two weight vectors and at least two output memories to obtain at least two global vectors, and using the at least two global vectors as the at least two global features [fig. 3-6 and related description].  
Regarding claim 9, Kumar in view of Gu teaches all claim limitation as stated above. Furthermore, Gu teaches performing an inner product operation of the image feature of the shot and a first global feature in the at least two global features of the shot to obtain a first weight feature; using the first weight feature as the image feature, and using a second global feature in the at least two global features of the shot as the first global feature, the second global feature being a global feature other than the first global feature in the at least two global features [fig. 3-6 and related description]; performing the inner product operation of the image feature of the shot and the first global feature in the at least two global features of the shot to obtain the first weight feature [fig. 3-6 and related description]; using the first weight feature as the weight feature of the shot when the at least two global features of the shot do not comprise the second global feature [fig. 3-6 and related description]; and performing the weight feature by a fully connected neural network to obtain the weight of the shot [fig. 3-6 and related description].  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Pub. No. US 20120099793) in view of CHEN (Pub. No. US 20200175062).
Regarding claim 5, Kumar doesn’t explicitly teach the claim limitation.
However, CHEN teaches wherein the determining a weight of the shot according to the image feature of the shot and the global feature comprises: performing an inner product operation of the image feature of the shot and the global feature of the shot to obtain a weight feature [Para. 63, Fig. 4, 6 and related description]; and processing the weight feature by a fully connected neural network to obtain the weight of the shot [Para. 63, Fig. 4, 6 and related description].
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Kumar the ability to use memory neural network to extract global feature as taught by CHEN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (Pub. No. US 20120099793) in view of Chakraborty et al. (Patent No. US 6,462,754).
Regarding claim 10, Kumar doesn’t explicitly teach the claim limitation.
Chakraborty teaches performing shot segmentation on the video stream to be processed to obtain the shot sequence [Abstract, fig. 5 and related description].  
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Kumar the ability to use memory neural network to extract global feature as taught by Chakraborty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11, Kumar doesn’t explicitly teach the claim limitation.
Chakraborty teaches performing shot segmentation based on a similarity between at least two frames of video images in the video stream to be processed, to obtain the shot sequence [fig. 3, 5 and related description].  
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Kumar the ability to use memory neural network to extract global feature as taught by Chakraborty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 12, Kumar doesn’t explicitly teach the claim limitation.
Chakraborty teaches segmenting the at least two frames of video images in the video stream based on each of at least two segmentation intervals of different sizes, to obtain a respective one of at least two video segment groups, each of the at least two video segment groups comprising at least two video segments, and each of the at least two segmentation intervals being greater than or equal to one frame [fig. 3, 5 and related description]; determining, based on a similarity between at least two break frames in each of the at least two video segment groups, whether the segmentation is correct, each of the at least two break frame being a first frame in the video segment [fig. 3, 5 and related description]; and in response to the segmentation being correct, determining the video segments as the shots to obtain the shot sequence [fig. 3, 5 and related description].  
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Kumar the ability to use memory neural network to extract global feature as taught by Chakraborty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 13, Kumar doesn’t explicitly teach the claim limitation.
 Chakraborty teaches wherein the determining, based on a similarity between at least two break frames in each of the at least two video segment groups, whether the segmentation is correct comprises: in response to the similarity between the at least two break frames being less than or equal to a set value, determining that the segmentation is correct; and in response to the similarity between the at least two break frames being greater than the set value, determining that the segmentation is incorrect [fig. 3, 5 and related description].
  It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Kumar the ability to use memory neural network to extract global feature as taught by Chakraborty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 14, Kumar doesn’t explicitly teach the claim limitation.
 Chakraborty teaches wherein the in response to the segmentation being correct, determining the video segments as the shots to obtain the shot sequence comprises: in response to one break frames corresponding to the at least two segmentation 34intervals, using the video segment obtained with a smaller segmentation interval as the shot to obtain the shot sequence [fig. 3, 5 and related description].
   It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Kumar the ability to use memory neural network to extract global feature as taught by Chakraborty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 15, Kumar doesn’t explicitly teach the claim limitation.
Chakraborty teaches wherein the performing feature extraction on each shot in a shot sequence of a video stream to be processed, to obtain an image feature of the shot comprises: performing feature extraction on at least one frame of video image in the shot to obtain at least one image feature [fig. 3, 5 and related description]; and obtaining a mean feature of all the at least one image feature, and using the mean feature as the image feature of the shot [Para. 3, 5 and related description].
  It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Kumar the ability to use memory neural network to extract global feature as taught by Chakraborty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

  
Regarding claim 16, Kumar doesn’t explicitly teach the claim limitation. 
Chakraborty teaches wherein the obtaining a video summary of the video stream to be processed based on the weight of the shot comprises: obtaining a limited duration of the video summary; and obtaining the video summary of the video stream to be processed according to the weight of the shot and the limited duration of the video summary [fig. 3, 5 and related description].
  It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Kumar the ability to use memory neural network to extract global feature as taught by Chakraborty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 17, Kumar doesn’t explicitly teach the claim limitation. 
Chakraborty teaches wherein the method is implemented based on a feature extraction network and a memory neural network [fig. 3, 5 and related description]; and before the performing feature extraction on each shot in a shot sequence of a video stream to be processed, to obtain an image feature of the shot, the method further comprises: performing joint training of the feature extraction network and the memory neural network based on a sample video stream, the sample video stream comprising at least two sample shots, and each of the at least two sample shots comprising an annotated weight [fig. 3, 5 and related description].  
 It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Kumar the ability to use memory neural network to extract global feature as taught by Chakraborty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.








				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666